DETAILED ACTION
Response to Amendment
1.	The amendment filed on 1/12/21 has been entered.
Claims 10, 12 and 21-25 have been amended.
Claims 1-6, 8-14 and 21-26 are pending.
Drawings
2.	Acknowledgment is made of the Replacement drawings received on 12/11/20.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21, 23, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (“Jin”) USPAT 9,252,030 in view of Lin et al. (“Lin”) US PG-Pub 2015/0235935.
Jin  discloses in Figs. 2-4 a method comprising bonding a plurality of device dies (e.g. element 12) to a plurality of interposers (e.g. element 14) in an interposer wafer, wherein the interposer wafer comprises a semiconductor substrate (e.g. element 50) that continuously extends  into the plurality of interposers; with the plurality of device dies being bonded on the interposer wafer, performing a first singulation process (Fig. 3B) on the interposer wafer to 
Jin discloses the method comprising bonding a device die as recited in the claim. However, Jin (as shown in Fig. 4E) does not clearly teach the step of thinning the encapsulant with the first plurality of packages being attached to the carrier.
Lin discloses a method comprising bonding of device dies (e.g. element 13) to   interposers (e.g. element 12) in an interposer wafer, and wherein each of the interposers comprises a piece of a semiconductor substrate (¶[0039]) and a through-via (e.g. element 113) extended into the piece of the semiconductor substrate (Figs. 3, 7 and 9); placing a package over a carrier (element 20, Fig. 13); encapsulating the package in an encapsulant (e.g. element 18, Fig. 17); with the first plurality of packages being attached to a carrier, thinning the encapsulant and the package to reveal the through-vias in the interposers of the of package (Fig. 18); forming first redistribution lines (e.g. element 117, Fig. 19) in contact with the through-vias.
Lin’s teachings could be incorporated with Jin's device which would result in the claimed invention of the step of performing thinning the encapsulant and the first plurality of packages to reveal the through-vias in the interposers of the first plurality of packages with the first plurality of packages being attached to the carrier. The motivation to combine Lin’s teachings would be to provide adequate support during the thinning process. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the Lin’s teachings to arrive at the claimed invention. 
Re claim 23, Jin teaches a through-via extending from a top surface of a semiconductor substrate of the interposer into an intermediate level between the top surface and a bottom surface of the respective piece of the semiconductor substrate.
Re claim 24, Jin discloses forming a dielectric layer (col. 6, lines 20-30) contacting the first plurality of packages and the encapsulant, wherein the first redistribution lines extend into the dielectric layer.  
Re claim 26, Jin/Lin discloses wherein no additional active devices are inserted into the interposers.
6.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Lin, and further in view of Su et al. (“Su”) US PG-Pub 2016/0148903.
Jin modified by Lin fails to disclose an isolation layer. However, Su discloses wherein a through-via (e.g. element 139) is encircled by an isolation layer (e.g. element 143, Fig. 1), and the isolation layer is in contact with one of dielectric layers (e.g. element 113) and redistribution lines (e.g. element 111).
Su’s teachings could be incorporated with the device of Jin/Lin which would result in the claimed invention of an isolation layer encircling a through-via. The motivation to combine Lin’s teachings would be to electrically isolate the through-vias from the substrate. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the Su’s teachings to arrive at the claimed invention. 
Allowable Subject Matter
7.	Claims 1-6 and 8-14 are allowed.
8.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses, inter alia, the step of forming redistribution lines … bonding a passive device to the redistribution lines (claims 1 and 22).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loke H Steven can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893